Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 103
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 13, 16, 21-24 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al.  US 2016/0069968 A1 (hereinafter referred to as Rothberg) in view of Rezzonico et al. US 20050049491 A1 (hereinafter referred to as Rezzonico).

Regarding Claim 1, Rothberg teaches a portable magnetic resonance imaging system (fig. 21D-G, par. [0171]-[0176]), comprising: at least one Bo magnet (fig. 21D- 21G, laminate panels, B0 coils 2205a,b, par. [0171]-[0176]) configured to produce a Bo field for an imaging region (fig. 21D-G, area between laminate panel, par. [0171]-[0176]) of the portable magnetic resonance imaging system; a noise reduction system including at least one radio frequency coil positioned outside of the imaging region (“…noise canceling may be performed by providing an auxiliary receive channel to detect ambient radio frequency interference (RFI). For example, one or more receive coils may be positioned proximate to, but outside, the field of view of the B0 field…”par. [0160]), wherein the noise reduction system is configured to detect and suppress at least some electromagnetic noise in an operating environment of the portable magnetic resonance imaging system (arrangement has the ability to dynamically handle and suppress RFI to facilitate the provision of a generally transportable and/or cartable low field MRI system, par. [0159]-[0160]); 
Rothberg does not teach electromagnetic shielding for the imaging region of the portable magnetic resonance imaging system the electromagnetic shielding comprising a first shield member configured to be opened and closed to provide a variable amount of shielding of the imaging region of the portable magnetic resonance imaging system (par. [0058], [0088]).  
Rezzonico teaches electromagnetic shielding for the imaging region (fig. 1, imaging cavity, par. [0025]) of the portable magnetic resonance imaging system (fig. 1, magnetic structure, par. [0025]), the electromagnetic shielding (fig. 1, member 41, par. [0028]-[0030]) comprising a first shield member (fig. 2, 5-7, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029], [0033], [0047]) configured to be opened and closed to provide a variable amount of shielding of the imaging region of the portable magnetic resonance imaging system (par. [0005]-[0006], [0038]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electromagnetic shielding of MRI scanners by at least closing parts of the openings of the scanners which do not need to be open to allow the body under examination to access a cavity of the device where the imaging occurs, as taught in Rezzonico in modifying the apparatus of Rothberg. The motivation would be very flexible, rapidly movable shielding member and reduced time closing the opening with an electromagnetic shield.

Regarding Claim 2, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 1, Rothberg further teaches comprising a plurality of magnetics components including: the at least one Bo magnet (fig. 21D- 21G, laminate panels, B0 coils 2205a,b, par. [0171]-[0176]); a plurality of gradient coils (fig. 4, laminate panels, par, [0083], [0126]); and at least one radio frequency coil configured to provide radio frequency signals to the imaging region (fig. 16, RF Tx/Rx coils 1640, area between laminate panel, par. [0154], [0171]-[0176]).  

  Regarding Claim 13, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 1, Rothberg further teaches wherein the at least one Bo magnet is configured to produce a Bo field at a strength of less than or equal to approximately .1T and greater than or equal to approximately 50mT (par. [0034]). 9998407.1 Application No.: 16/868,105 3 Docket No.: 00354.70018US05 Reply to Office Action of December 24, 2021  

  Regarding Claim 16, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 1, Rothberg further teaches wherein the at least one Bo magnet comprises a first permanent magnet and a second permanent magnet disposed opposite the first permanent magnet, with the imaging region between the first permanent magnet and the second permanent magnet (fig. 19A, 19B, par. [0167]-[0169]). 

Regarding Claim 21, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 1, Rothberg does not teach wherein the first shield member is configured to: provide a first opening to accommodate at least a first portion of a patient in the first opening by the first shield member being opened and closed; and close around the first portion of the patient to confine the first opening to a size of the first portion of the patient.  
Rezzonico teaches wherein the first shield member (fig. 5, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029], [0033], [0047]) is configured to: provide a first opening (fig. 5, open part of the shielding member is indicated by "O", par. [0044]) to accommodate at least a first portion of a patient (fig. 5, part of the body, par. [0044]) in the first opening by the first shield member being opened and closed; and close around the first portion of the patient to confine the first opening to a size of the first portion of the patient (par. [0044]).
The references are combined for the same reason already applied in the rejection of claim 1.
Regarding Claim 22, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 21, Rothberg does not teach comprising: a frame supporting the first shield member, wherein the first shield member is rotatably coupled to the frame to be opened by rotating the first shield member in a first rotatable direction with respect to the frame and closed by rotating the first shield member in a second rotatable direction with respect to the frame opposite the first rotatable direction.  
Rezzonico teaches comprising: a frame supporting (fig. 1, shield frame 141, par. [0028]) the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]), wherein the first shield member is rotatably coupled to the frame to be opened by rotating the first shield member in a first rotatable direction with respect to the frame and closed by rotating the first shield member in a second rotatable direction with respect to the frame opposite the first rotatable direction (fig. 5-7. par. [0037]-[0053]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 23, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 21, Rothberg does not teach further comprising: a frame comprising a first track, wherein the first shield member is slidably coupled to the first track to allow the first shield member to be opened and closed by sliding the first shield member along the first track.  
Rezzonico teaches further comprising: a frame (fig. 1, shield frame 141, par. [0028]) comprising a first track (fig. 3A, 3B, track 51, par. [0034]), wherein the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]),  is slidably coupled to the first track to allow the first shield member to be opened and closed by sliding the first shield member along the first track.
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 24, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 21, Rothberg does not teach wherein: the first shield member is configured to provide the first opening on a first side of the imaging region; and the electromagnetic shielding further comprises a second shield member configured to provide a second opening on a second side of the imaging region different from the first side and to vary a size of the second opening to accommodate at least a second portion of the patient in the second opening by the second shield member being opened and closed.  
Rezzonico teaches wherein: the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]), is configured to provide the first opening on a first side (fig. 5C, open part of the shielding member is indicated by "O”, par. [0044]), of the imaging region; and the electromagnetic shielding further comprises a second shield member (fig. 5, two shielding panels 50 that are slidable about the frame, par. [0044]), configured to provide a second opening (see fig. 5C) on a second side of the imaging region different from the first side and to vary a size of the second opening to accommodate at least a second portion of the patient in the second opening by the second shield member being opened and closed (body part, par. [0044]-[0046]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 29, Rothberg teaches a portable magnetic resonance imaging system (fig. 21D-G, par. [0171]-[0176]), comprising: at least one Bo magnet fig. 21D- 21G, laminate panels, B0 coils 2205a,b, par. [0171]-[0176]) configured to produce a Bo field (abstract), at a strength of less than 0.2 T and greater than 50 mT, for an imaging region (fig. 21D-G, area between laminate panel, par. [0171]-[0176]) of the low-field magnetic resonance imaging system; 
Rothberg does not teach electromagnetic shielding for the imaging region of the portable magnetic resonance imaging system, the electromagnetic shielding comprising a first shield member configured to be 9998407.1opened and closed to provide a variable amount of shielding of the imaging region of the portable magnetic resonance imaging system.  
Rezzonico teaches electromagnetic shielding (fig. 1, member 41, par. [0028]-[0030]) for the imaging region (fig. 1, imaging cavity, par. [0025]) of the portable magnetic resonance imaging system (fig. 1, imaging cavity , par. [0025]), the electromagnetic shielding comprising a first shield member (fig. 2, 5-7, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029],[0033], [0047]) configured to be 9998407.1opened and closed to provide a variable amount of shielding of the imaging region of the portable magnetic resonance imaging system (par. [0005]-[0006], [0038]-[0053]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 30, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 1, Rothberg further teaches comprising a plurality of magnetics components including: the at least one Bo magnet (fig. 21D- 21G, laminate panels, B0 coils 2205a,b, par. [0171]-[0176]); a plurality of gradient coils (fig. 4, laminate panels, par, [0083], [0126]); and at least one radio frequency coil configured to provide radio frequency signals to the imaging region (fig. 16, RF Tx/Rx coils 1640, area between laminate panel, par. [0154], [0171]-[0176]).  

Regarding Claim 31, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 29, Rothberg and Rezzonico do not teach wherein the first shield member is configured to: 9998407.1 Application No.: 16/868,105 5 Docket No.: 00354.70018US05Reply to Office Action of December 24, 2021provide a first opening to accommodate at least a first portion of a patient in the first opening by the first shield member being opened and closed; and close around the first portion of the patient to confine the first opening to a size of the first portion of the patient.  
Rezzonico teaches wherein the first shield member (fig. 5, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029], [0033], [0047]) is configured to: provide a first opening (fig. 5, open part of the shielding member is indicated by "O", par. [0044]) to accommodate at least a first portion of a patient (fig. 5, part of the body, par. [0044]) in the first opening by the first shield member being opened and closed; and close around the first portion of the patient to confine the first opening to a size of the first portion of the patient (par. [0044]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 32, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 31, Rothberg and Rezzonico do not teach further comprising: a frame supporting the first shield member, wherein the first shield member is rotatably coupled to the frame to be opened by rotating the first shield member in a first rotatable direction with respect to the frame and closed by rotating the first shield member in a second rotatable direction with respect to the frame opposite the first rotatable direction.  
Rezzonico teaches comprising: a frame supporting (fig. 1, shield frame 141, par. [0028]) the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]), wherein the first shield member is rotatably coupled to the frame to be opened by rotating the first shield member in a first rotatable direction with respect to the frame and closed by rotating the first shield member in a second rotatable direction with respect to the frame opposite the first rotatable direction (fig. 5-7. par. [0037]-[0053]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 33, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 31, Rothberg and Rezzonico do not teach further comprising: a frame comprising a first track, wherein the first shield member is slidably coupled to the first track to allow the first shield member to be opened and closed by sliding the first shield member along the first track.  
Rezzonico teaches further comprising: a frame (fig. 1, shield frame 141, par. [0028]) comprising a first track (fig. 3A, 3B, track 51, par. [0034]), wherein the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]),  is slidably coupled to the first track to allow the first shield member to be opened and closed by sliding the first shield member along the first track.
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 34, Rothberg and Rezzonico teaches the portable magnetic resonance imaging system of claim 31, Rothberg and Rezzonico do not teach wherein: 9998407.1 Application No.: 16/868,105 7 Docket No.: 00354.70018US05 Reply to Office Action of December 24, 2021the first shield member is configured to provide the first opening on a first side of the imaging region; and the electromagnetic shielding further comprises a second shield member configured to provide a second opening on a second side of the imaging region different from the first side and to vary a size of the second opening to accommodate at least a second portion of the patient in the second opening by the second shield member being opened and closed.
Rezzonico teaches wherein: the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]), is configured to provide the first opening on a first side (fig. 5C, open part of the shielding member is indicated by "O”, par. [0044]), of the imaging region; and the electromagnetic shielding further comprises a second shield member (fig. 5, two shielding panels 50 that are slidable about the frame, par. [0044]), configured to provide a second opening (see fig. 5C) on a second side of the imaging region different from the first side and to vary a size of the second opening to accommodate at least a second portion of the patient in the second opening by the second shield member being opened and closed (body part, par. [0044]-[0046]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Claim(s) 18-19 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of US Zuk et al. 6163240 A (hereinafter referred to as Zuk) in view of Rezzonico.

Regarding Claim 18, Rothberg teaches a portable magnetic resonance imaging system (fig. 21D-G, par. [0171]-[0176]), comprising: the at least one permanent Bo magnet (fig. 21D- 21G, laminate panels, B0 coils 2205a,b, par. [0171]-[0176]) configured to produce a Bo field (abstract), for an imaging region (fig. 21D-G, area between laminate panel, par. [0171]-[0176]) of the portable magnetic resonance imaging system;
Rothberg does not teach at least one permanent Bo magnet comprising a plurality of concentric permanent magnet rings; 132electromagnetic shielding for the imaging region of the portable magnetic resonance imaging system, the electromagnetic shielding comprising a first shield member configured to be opened and closed to provide a variable amount of shielding of the imaging region of the portable magnetic resonance imaging system.

Zuk teaches at least one permanent Bo magnet comprising a plurality of concentric permanent magnet rings (fig. 2, magnet assemblies 4 and 2 includes three preferably concentric annular permanent magnets 4a, 4b, 4c and 2a, 2b, 2c, col. 1, ln. 38-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide magnet assemblies plurality of annular concentric magnets spaced-apart along their axis of symmetry, as taught in Zuk in modifying the apparatus of Rothberg. The motivation would be to provide a predetermined volume of substantially uniform magnetic field extending in a first direction beyond the surface of the permanent magnet assemblies.
Rezzonico teaches electromagnetic shielding (fig. 1, member 41, par. [0028]-[0030]), for the imaging region (fig. 1, imaging cavity, par. [0025]) of the portable magnetic resonance imaging system (fig. 1, imaging cavity , par. [0025]), the electromagnetic shielding comprising a first shield member (fig. 2, 5-7, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029],[0033], [0047]) configured to be opened and closed to provide a variable amount of shielding of the imaging region of the portable magnetic resonance imaging system (par. [0005]-[0006], [0038]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electromagnetic shielding of MRI scanners by at least closing parts of the openings of the scanners which do not need to be open to allow the body under examination to access a cavity of the device where the imaging occurs, as taught in Rezzonico in modifying the apparatus of Rothberg and Zuk. The motivation would be very flexible, rapidly movable shielding member and reduced time closing the opening with an electromagnetic shield.

Regarding Claim 19, Rothberg, Zuk and Rezzonico teaches the portable magnetic resonance imaging system of claim 18, Rothberg further teaches comprising a plurality of magnetics components including: the at least one Bo magnet (fig. 21D- 21G, laminate panels, B0 coils 2205a,b, par. [0171]-[0176]); a plurality of gradient coils (fig. 4, laminate panels, par, [0083], [0126]); and at least one radio frequency coil configured to provide radio frequency signals to the imaging region (fig. 16, RF Tx/Rx coils 1640, area between laminate panel, par. [0154], [0171]-[0176]).  

Regarding Claim 25, Rothberg, Zuk and Rezzonico teaches the portable magnetic resonance imaging system of claim 18, Rothberg, Zuk and Rezzonico do not teach wherein the first shield member is configured to: 9998407.1 Application No.: 16/868,105 5 Docket No.: 00354.70018US05 Reply to Office Action of December 24, 2021provide a first opening to accommodate at least a first portion of a patient in the first opening by the first shield member being opened and closed; and close around the first portion of the patient to confine the first opening to a size of the first portion of the patient.  
Rezzonico teaches wherein the first shield member (fig. 5, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029], [0033], [0047]) is configured to: provide a first opening (fig. 5, open part of the shielding member is indicated by "O", par. [0044]) to accommodate at least a first portion of a patient (fig. 5, part of the body, par. [0044]) in the first opening by the first shield member being opened and closed; and close around the first portion of the patient to confine the first opening to a size of the first portion of the patient (par. [0044]).
The references are combined for the same reason already applied in the rejection of claim 18.
Regarding Claim 26, Rothberg, Zuk and Rezzonico teaches the portable magnetic resonance imaging system of claim 25, Rothberg, Zuk and Rezzonico do not teach further comprising: a frame supporting the first shield member, wherein the first shield member is rotatably coupled to the frame to be opened by rotating the first shield member in a first rotatable direction with respect to the frame and closed by rotating the first shield member in a second rotatable direction with respect to the frame opposite the first rotatable direction.  
Rezzonico teaches comprising: a frame supporting (fig. 1, shield frame 141, par. [0028]) the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]), wherein the first shield member is rotatably coupled to the frame to be opened by rotating the first shield member in a first rotatable direction with respect to the frame and closed by rotating the first shield member in a second rotatable direction with respect to the frame opposite the first rotatable direction (fig. 5-7. par. [0037]-[0053]).  
The references are combined for the same reason already applied in the rejection of claim 18.

Regarding Claim 27, Rothberg, Zuk and Rezzonico teaches the portable magnetic resonance imaging system of claim 25, Rothberg, Zuk and Rezzonico do not teach further comprising: a frame comprising a first track, wherein the first shield member is slidably coupled to the first track to allow the first shield member to be opened and closed by sliding the first shield member along the first track.  
Rezzonico teaches further comprising: a frame (fig. 1, shield frame 141, par. [0028]) comprising a first track (fig. 3A, 3B, track 51, par. [0034]), wherein the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]),  is slidably coupled to the first track to allow the first shield member to be opened and closed by sliding the first shield member along the first track.
The references are combined for the same reason already applied in the rejection of claim 18.

Regarding Claim 28, Rothberg, Zuk and Rezzonico teaches the portable magnetic resonance imaging system of claim 25, Rothberg, Zuk and Rezzonico do not teach, wherein: the first shield member is configured to provide the first opening on a first side of the imaging region; and the electromagnetic shielding further comprises a second shield member configured to provide a second opening on a second side of the imaging region different from the first side and to vary a size of the second opening to accommodate at least a second portion of the patient in the second opening by the second shield member being opened and closed.  
Rezzonico teaches wherein: the first shield member (fig. 1, shielding panels 50 or shielding curtains 50 that are slidable about the frame, par. [0029]), is configured to provide the first opening on a first side (fig. 5C, open part of the shielding member is indicated by "O”, par. [0044]), of the imaging region; and the electromagnetic shielding further comprises a second shield member (fig. 5, two shielding panels 50 that are slidable about the frame, par. [0044]), configured to provide a second opening (see fig. 5C) on a second side of the imaging region different from the first side and to vary a size of the second opening to accommodate at least a second portion of the patient in the second opening by the second shield member being opened and closed (body part, par. [0044]-[0046]).  
The references are combined for the same reason already applied in the rejection of claim 18.

Response to Arguments

Applicant’s arguments, see page 11, filed 05/02/2022, with respect to claims 1 and 2 have been fully considered and are persuasive. The double patenting rejection of 12/24/2021 has been withdrawn. 

Applicant’s arguments, see pages 8-11, filed 05/02/2022, with respect to the rejection(s) of claims 1-2, 13, 16 and 18-19 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made Rothberg in view of Rezzonico Applicant’s arguments with respect to claims 1-2, 13,16, have been considered but are moot do not apply to how the references are being used in the current rejection also a new ground(s) of rejection is made Rothberg in view of  Zuk in view of Rezzonico Applicant’s arguments with respect to claim 18 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858